DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-4, 10 & 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arovski (US 2009/0141537).
	Claims 1-4, 10 & 17-20, Arovski (see Fig. 1-3) shows a memory structure comprising a plurality of cells, each cell is a 8-T transistor cell (102, Fig. 2), and Fig. 3-4 shows the memory configured to store & read data on two word lines (see word pairs RWLxb & RWLx in Fig. 4 as example), wherein a configurable data path could include at least these two word lines in order to perform an arithmetic/logical operation based on the first word (RWL1), and a second word (RWL2) and an additional word RWL3 as well. For example, Fig. 3 shows at least a logical OR function as one claimed arithmetic F0 = A0 + B0 + C0, etc., performed on at least three word lines if possible. Also, Fig. 5 further shows other logical/arithmetic operations such as OR, NAND, NOR, etc.
	Claims 2-3, Fig. 4 shows the memory cell is a 8T-tranistor circuit has six-transistors 6T (402) and a two-transistor 2T (404x or 404y).
	Claim 3, Fig. 10 shows the 6T circuit has six NMOS transistors and 4 inverters.
	Claim 4, Fig.  4 shows the 2T circuit (404x) has two NMOS transistors.
	Claims 10 & 19-20, Fig. 10 shows at least two 8T-cells (1002x & 1002y) cascaded together, and configured to perform logical operations on at least two word lines (RWLxb & RWLx) that can be read through at least two different ports (left & right) at the same time (or to other adjacent cells) without any SRAM data corruption issues as claimed.
	
3.	Claims 1-4, 10 & 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al (US 10,964,362).
	Claims 1-4, 10 & 17-20, Jiang et al (see Fig. 1) shows a memory device, each cell is a 8-T transistor cell (see transistors 112, 113, 114, 134 & 144), and Fig. 2-3 shows the memory configured to store & read data on two word lines (see word pairs RWL1 & RWL2 in Fig. 1-2 as example), wherein a configurable data path could include at least these two word lines in order to perform an arithmetic/logical operation based on the first word (RWL1), and a second word (RWL2). For example, Fig. 2-3 shows at least a logical XNOR function as one claimed arithmetic operation where Output/Result = Truth values performed on two values (A & B) from these two words as claimed. OR, NAND, NOR, etc.
	Claims 2-3, Fig. 1 shows the memory cell is a 8T-tranistor circuit has six-transistors 6T (transistors 112, 113 & 114) and a two-transistor 2T (133 & 134, or 143 & 144).
	Claim 4, Fig.  1 shows the 2T circuit (133 & 134) has two NMOS transistors.
	Claims 10 & 19-20, Fig. 1 shows at least one 8T-cell (101) configured to perform logical operations on at least two word lines (RWL1 & RWL2) and can be read through at least two different ports (see bi-directional left arrow & right arrows) at the same time without any SRAM data corruption issues as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over either patents of Arovski (US 2009/0141537) or Jiang et al (US 10,964,362) above in view of LAI (US 2021/0304815).
	Both Arovski and Jiang teachings above have been discussed to show at least a memory device employing a 8T cell circuits having a configurable data path in order to 
	However, Lai teachings, while similarly showing a same two-port 8T SRAM cell circuit (Fig. 2) but also showing usage of at least an adder circuit (Fig. 5, using logic gates OR + AND, etc.) and plurality of multiplexers (Fig. 6, MUX1 & MUX2, etc.) so as to perform plurality of arithmetic operations (Fig. 7-8). Thus, it would have been obvious to a skilled person in this art to utilize these adders & multiplexer devices onto similar 8T SRAM cell circuit/path of either Arovski and/or Jiang teachings above without hardship or hindsight constructions. Further, one would have motivated to use these additional devices to couple together multiple SRAM cell devices in series fashion to smooth out noises and increase time efficiency, which has been well-recognized issues in the prior art.

5.	Claims 11-16 are allowable over prior arts of record for reciting use of same SRAM circuit with additional “bi-directional sense amplifier with write driver to perform both read & write on two words”, which are not clearly suggested nor seen elsewhere at this time, and other claims 5-7 are objected as being dependent upon rejected claims above but contain allowable subject matter as well.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827